Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 1 of 42 PageID #: 102




                      Exhibit C
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 2 of 42 PageID #: 103

                                                                                              US008988.796B1


 (12) United States Patent                                                   (10) Patent No.:              US 8,988,796 B1
        Chen                                                                 (45) Date of Patent:                   Mar. 24, 2015
 (54) IMAGE CAPTURING LENS SYSTEM,                                      (56)                   References Cited
         MAGING DEVICE AND MOBILE TERMINAL
                                                                                        U.S. PATENT DOCUMENTS
 (71) Applicant: Largan Precision Co., Ltd., Taichung                                           9/2014 HSu et al.
                 (TW)                                                          8,842,379 B2
                                                                         2010, O165485 A1       7, 2010 DO
 (72) Inventor: Wei-Yu Chen, Taichung (TW)                                           FOREIGN PATENT DOCUMENTS
 (73) Assignee: Largan Precision Co., Ltd., Taichung                    JP           2014-178623          9, 2014
                 (TW)
                                                                        Primary Examiner — Jack Dinh
 (*) Notice: Subject to any disclaimer, the term of this                (74) Attorney, Agent, or Firm — Morris Manning & Martin
                 patent is extended or adjusted under 35                LLP, Tim Tingkang Xia, Esq.
                 U.S.C. 154(b) by 0 days.
 (21) Appl. No.: 14/105,811                                             (57)                     ABSTRACT
                                                                        An image capturing lens system includes, in order from an
 (22) Filed:         Dec. 13, 2013                                      object side to an image side, a first lens element, a second lens
 (30)             Foreign Application Priority Data                     element, a third lens element and a fourth lens element. The
                                                                        first lens element has refractive power. The second lens ele
   Oct. 29, 2013       (TW) ............................. 102139029 A   ment with positive refractive power has a convex image-side
                                                                        surface in a paraxial region thereof. The third lens element
 (51) Int. Cl.                                                          with negative refractive power has a concave object-side Sur
        GO2B 9/34                 (2006.01)                             face in a paraxial region thereof and a convex image-side
        GO2B 3/02                 (2006.01)                             surface in a paraxial region thereof. The fourth lens element
        GO2B I3/00                (2006.01)                             with refractive power has a concave image-side surface in a
 (52) U.S. Cl.                                                          paraxial region thereof, wherein both of an object-side Sur
        CPC ................ G02B 13/004 (2013.01); G02B 9/34           face and the image-side surface thereof are aspheric, and the
                                                         (2013.01)      image-side Surface thereofhas at least one convex shape in an
        USPC ............................ 359/779; 359/781; 35.9/715    off-axis region thereof. The image capturing lens system has
 (58) Field of Classification Search                                    a total of four lens elements with refractive power.
        USPC .......................... 359/771, 772, 779, 781, 715
        See application file for complete search history.                              26 Claims, 23 Drawing Sheets


                                                                                                           170
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 3 of 42 PageID #: 104


 U.S. Patent         Mar. 24, 2015   Sheet 1 of 23        US 8,988,796 B1




       s

        e


            s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 4 of 42 PageID #: 105
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 5 of 42 PageID #: 106


 U.S. Patent         Mar. 24, 2015   Sheet 3 of 23        US 8,988,796 B1




       S
           e SS


           s
                                                            S
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 6 of 42 PageID #: 107


 U.S. Patent            Mar. 24, 2015   Sheet 4 of 23     US 8,988,796 B1




                                                            $
                                                            0



                                                            -
                                                            g




                                                                ITTIW.)S100J(SÀIGILGIN
                   S—




                                                                 ITTIW.)S100){(SÀIGILGIW
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 7 of 42 PageID #: 108


 U.S. Patent         Mar. 24, 2015   Sheet 5 of 23        US 8,988,796 B1




      s
              Is SS
          s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 8 of 42 PageID #: 109
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 9 of 42 PageID #: 110


 U.S. Patent         Mar. 24, 2015   Sheet 7 of 23        US 8,988,796 B1




       s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 10 of 42 PageID #: 111


 U.S. Patent           Mar. 24, 2015   Sheet 8 of 23       US 8,988,796 B1




                                [
                                '
                                87


                       I
                       0W
                       LII




                     !J,I ONI
                          —
                          IL




                                                              ){ITTIW)SG(I1L0ÀGIN
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 11 of 42 PageID #: 112


 U.S. Patent         Mar. 24, 2015   Sheet 9 of 23          US 8,988,796 B1




            else SS
              s
             \\                        A




                                                            sS


                                                       si
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 12 of 42 PageID #: 113


 U.S. Patent         Mar. 24, 2015   Sheet 10 of 23        US 8,988,796 B1




                                                              •
                                                              G




                                                          |

                                                              —
                                                              [
                                                              '
                                                              C




                                                                  W)
                                                                  I
                                                                  ITT
                                                                  W
                                                                  GILGI
                                                                  (SÀI
                    !
                    ONI
                    III




                          –
                          #7
                          ’98
                          I
                          LLILI
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 13 of 42 PageID #: 114


 U.S. Patent         Mar. 24, 2015   Sheet 11 of 23        US 8,988,796 B1
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 14 of 42 PageID #: 115


 U.S. Patent         Mar. 24, 2015   Sheet 12 of 23        US 8,988,796 B1




                         —
                         |
                         "
                         Z
                         8



                    I
                    0W
                    LH




                                                              ){ITTIN)S( (}{1HJ0ÄGIN
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 15 of 42 PageID #: 116


 U.S. Patent         Mar. 24, 2015   Sheet 13 of 23        US 8,988,796 B1




        S
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 16 of 42 PageID #: 117


 U.S. Patent                                               US 8,988,796 B1




                                                                  H
                                                                  ||
                                                                  ?
                                                                  {{|
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 17 of 42 PageID #: 118


 U.S. Patent         Mar. 24, 2015   Sheet 15 Of 23        US 8,988,796 B1




        s



                                                         sS
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 18 of 42 PageID #: 119
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 19 of 42 PageID #: 120


 U.S. Patent         Mar. 24, 2015   Sheet 17 Of 23        US 8,988,796 B1




        S


            5




                              E               N
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 20 of 42 PageID #: 121
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 21 of 42 PageID #: 122


 U.S. Patent         Mar. 24, 2015   Sheet 19 Of 23          US 8,988,796 B1




       S
            C S S
                x




           ed
           N
           s                                                 SS
                                                             SS      -
                                                                     O
                                                                     y

                                                                         b0
                                                        c            e
                                                       Oce               al
                                                       t




                              s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 22 of 42 PageID #: 123
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 23 of 42 PageID #: 124


 U.S. Patent         Mar. 24, 2015   Sheet 21 of 23        US 8,988,796 B1




         s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 24 of 42 PageID #: 125


 U.S. Patent         Mar. 24, 2015   Sheet 22 of 23        US 8,988,796 B1




         s
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 25 of 42 PageID #: 126


 U.S. Patent         Mar. 24, 2015   Sheet 23 of 23        US 8,988,796 B1
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 26 of 42 PageID #: 127


                                                        US 8,988,796 B1
                                1.
          IMAGE CAPTURING LENS SYSTEM,                                          0.5 mm-Tas3.2 mm:
    IMAGING DEVICE AND MOBILE TERMINAL
                                                                                1.0 mm-Tatan(HFOV)<3.75 mm;
                 RELATED APPLICATIONS
                                                                                f7f24|<1.20; and
   This application claims priority to Taiwan Application
 Serial Number 102139029, filed Oct. 29, 2013, which is
 incorporated by reference herein in its entirety.                          According to another aspect of the present disclosure, an
                                                                          image capturing lens system includes, in order from an object
                        BACKGROUND                                   10   side to an image side, a first lens element, a second lens
                                                                          element, a third lens element and a fourth lens element. The
   1. Technical Field                                                     first lens element has refractive power. The second lens ele
   The present disclosure relates to an image capturing lens              ment with positive refractive power has a convex image-side
 system. More particularly, the present disclosure relates to a           surface in a paraxial region thereof. The third lens element
 compact image capturing lens system applicable to a mobile          15
                                                                          with negative refractive power has a concave object-side Sur
 terminal.
                                                                          face in a paraxial region thereof and a convex image-side
                                                                          surface in a paraxial region thereof. The fourth lens element
    2. Description of Related Art                                         with refractive power has a concave image-side surface in a
    In recent years, with the popularity of mobile terminals              paraxial region thereof, wherein both of an object-side Sur
 having camera functionalities, the demand of miniaturized                face and the image-side Surface of the fourth lens element are
 optical systems has been increasing. As the advanced semi                aspheric, and the image-side Surface of the fourth lens ele
 conductor manufacturing technologies have allowed the pixel              ment has at least one convex shape in an off-axis region
 size of sensors to be reduced and compact optical systems                thereof. The image capturing lens system has a total of four
 have gradually evolved toward the field of higher megapixels,            lens elements with refractive power. When an axial distance
 there is an increasing demand for compact optical systems                between an object-side surface of the first lens element and
 featuring better image quality.                                     25   the image-side surface of the fourth lens element is Tod, half of
    A conventional compact optical system in a portable elec              a maximal field of view of the image capturing lens system is
 tronic product typically utilizes a three-element lens struc             HFOV, a focal length of the image capturing lens system is f.
 ture. Due to the popularity of mobile products with high-end             a focal length of the fourth lens element is f4, and a focal
 specifications. Such as Smartphones, tablet personal comput              length of the third lens element is f3, the following conditions
 ers, wearable apparatus and other high-end mobile terminals,        30   are satisfied:
 the requirements for high resolution and image quality of
 present compact optical systems increase significantly. How                    0.5 mm-Tas3.2 mm:
 ever, the conventional optical systems cannot satisfy these                    1.0 mm-Tatan(HFOV)<3.75 mm;
 requirements of the compact optical systems.
    Another conventional compact optical system provides a                      f7f24|<1.20; and
                                                                     35
 four-element lens structure. However, it is hard to make a
 good balance between obtaining a large field of view and a
 short total track length. Furthermore, it is also not favorable
 for the resolving power and illumination in a peripheral                   According to still another aspect of the present disclosure,
 region of an image; therefore, it cannot satisfy the require             an image capturing lens system includes, in order from an
 ments of the compact optical systems featuring better image         40   object side to an image side, a first lens element, a second lens
 quality.                                                                 element, a third lens element and a fourth lens element. The
                                                                          first lens element has refractive power. The second lens ele
                          SUMMARY                                         ment with positive refractive power has a convex image-side
                                                                          surface in a paraxial region thereof. The third lens element
   According to one aspect of the present disclosure, an image       45   with negative refractive power has a concave object-side Sur
 capturing lens system includes, in order from an object side to          face in a paraxial region thereof and a convex image-side
 an image side, a first lens element, a second lens element, a            surface in a paraxial region thereof. The fourth lens element
 third lens element and a fourth lens element. The first lens             with refractive power has a concave image-side surface in a
 element has refractive power. The second lens element with               paraxial region thereof, wherein both of an object-side Sur
 positive refractive power has a convex image-side surface in        50
                                                                          face and the image-side Surface of the fourth lens element are
 a paraxial region thereof. The third lens element with negative          aspheric, and the image-side Surface of the fourth lens ele
 refractive power has a concave object-side Surface in a                  ment has at least one convex shape in an off-axis region
 paraxial region thereof and a convex image-side Surface in a             thereof. The image capturing lens system has a total of four
 paraxial region thereof. The fourth lens element with refrac             lens elements with refractive power. When an axial distance
 tive power has a concave image-side Surface in a paraxial                between an object-side surface of the first lens element and
 region thereof, wherein both of an object-side surface and the
                                                                     55   the image-side surface of the fourth lens element is Tod, half of
 image-side Surface of the fourth lens element are aspheric,              a maximal field of view of the image capturing lens system is
 and the image-side Surface of the fourth lens element has at             HFOV, a focal length of the image capturing lens system is f.
 least one convex shape in an off-axis region thereof. The                a focallength of the fourth lens element is f4, and an f-number
 image capturing lens system has a total of four lens elements            of the image capturing lens system is Fno, the following
                                                                     60   conditions are satisfied:
 with refractive power. When an axial distance between an
 object-side Surface of the first lens element and the image                    0.5 mm-Tas3.2 mm:
 side surface of the fourth lens element is Tod, half of a maximal
 field of view of the image capturing lens system is HFOV, a                    1.0 mm-Tatan(HFOV)<3.75 mm;
 focal length of the image capturing lens system is f, a focal
 length of the fourth lens element is f4, a focal length of the      65         f7f24|<1.20; and
 second lens element is f2, and a focal length of the third lens
 element is f3, the following conditions are satisfied:                         1405Fos2.25.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 27 of 42 PageID #: 128


                                                     US 8,988,796 B1
                                3                                                                    4
    According to yet another aspect of the present disclosure,            FIG. 11B shows a tablet personal computer with an imag
 an imaging device includes the image capturing lens system            ing device of the present disclosure installed therein; and
 according to the aforementioned aspect and an image sensor,              FIG. 11C shows a wearable device with an imaging device
 wherein the image sensor is located on an image plane of the          of the present disclosure installed therein.
 image capturing lens System.
    According to still yet another aspect of the present disclo                         DETAILED DESCRIPTION
 Sure, a mobile terminal includes the imaging device accord
 ing to the aforementioned aspect.                                       An image capturing lens system includes, in order from an
                                                                  10
                                                                       object side to an image side, a first lens element, a second lens
       BRIEF DESCRIPTION OF THE DRAWINGS                               element, a third lens element and a fourth lens element. The
                                                                       image capturing lens system has a total of four lens elements
   The disclosure can be more fully understood by reading the          with refractive power.
 following detailed description of the embodiments, with ref              The first lens element can have positive refractive power, so
 erence made to the accompanying drawings as follows:             15
                                                                       that it provides the image capturing lens system with the
   FIG. 1A is a schematic view of an imaging device accord             positive refractive power as it needs to be so as to reduce the
 ing to the 1st embodiment of the present disclosure;                  total track length of the image capturing lens system. The first
   FIG.1B shows spherical aberration curves, astigmatic field          lens element can have a convex object-side Surface in a
 curves and a distortion curve of the imaging device according         paraxial region thereof, so that it is favorable for further
 to the 1st embodiment;                                                reducing the total track length.
   FIG. 2A is a schematic view of an imaging device accord                The second lens element has positive refractive power, so
 ing to the 2nd embodiment of the present disclosure;                  that it is favorable for the second lens element adjusting the
   FIG. 2B shows spherical aberration curves, astigmatic field         light gathering ability of the first lens element. The second
 curves and a distortion curve of the imaging device according         lens element has a convex image-side Surface in a paraxial
 to the 2nd embodiment;                                           25   region thereof, so that it is favorable for correcting the astig
   FIG. 3A is a schematic view of an imaging device accord             matism of the image capturing lens system.
 ing to the 3rd embodiment of the present disclosure;                     The third lens element has negative refractive power, so
   FIG.3B shows spherical aberration curves, astigmatic field          that it is favorable for correcting the aberration of the image
 curves and a distortion curve of the imaging device according         capturing lens system. The third lens element has a concave
 to the 3rd embodiment;                                           30
                                                                       object-side Surface in a paraxial region thereof and a convex
   FIG. 4A is a schematic view of an imaging device accord             image-side Surface in a paraxial region thereof, so that it is
 ing to the 4th embodiment of the present disclosure;                  favorable for correcting theastigmatism of the image captur
   FIG. 4B shows spherical aberration curves, astigmatic field         ing lens system.
 curves and a distortion curve of the imaging device according            The fourth lens element can have a convex object-side
 to the 4th embodiment;                                           35
                                                                       Surface in a paraxial region thereof and has a concave image
   FIG. 5A is a schematic view of an imaging device accord             side Surface in a paraxial region thereof. Furthermore, the
 ing to the 5th embodiment of the present disclosure;                  image-side surface of the fourth lens element has at least one
   FIG.5B shows spherical aberration curves, astigmatic field
 curves and a distortion curve of the imaging device according         convex shape in an off-axis region thereof. Therefore, it is
 to the 5th embodiment;                                           40   favorable for correcting theastigmatism and aberration of the
   FIG. 6A is a schematic view of an imaging device accord             off-axis.
 ing to the 6th embodiment of the present disclosure;                    When an axial distance between the object-side surface of
   FIG. 6B shows spherical aberration curves, astigmatic field         the first lens element and the image-side surface of the fourth
 curves and a distortion curve of the imaging device according         lens element is Ta, and the following condition is satisfied:
 to the 6th embodiment;                                           45   0.5 mm-Td-3.2 mm. Therefore, it is favorable for keeping
   FIG. 7A is a schematic view of an imaging device accord             the image capturing lens system compact. Preferably, the
 ing to the 7th embodiment of the present disclosure;                  following condition is satisfied: 0.8 mm-Td-2.5 mm.
   FIG.7B shows spherical aberration curves, astigmatic field            When the axial distance between the object-side surface of
 curves and a distortion curve of the imaging device according         the first lens element and the image-side surface of the fourth
 to the 7th embodiment;                                           50   lens element is Tod, and half of a maximal field of view of the
   FIG. 8A is a schematic view of an imaging device accord             image capturing lens system is HFOV, the following condi
 ing to the 8th embodiment of the present disclosure;                  tion is satisfied: 1.0 mm.<Td/tan(HFOV)<3.75 mm. There
   FIG.8B shows spherical aberration curves, astigmatic field          fore, it is favorable for obtaining a large field of view and short
 curves and a distortion curve of the imaging device according         total track length for the image capturing lens system. Pref
 to the 8th embodiment;                                           55   erably, the following condition is satisfied: 1.2 mm.<Td/tan
   FIG. 9A is a schematic view of an imaging device accord             (HFOV)<2.75 mm.
 ing to the 9th embodiment of the present disclosure;                     When a focal length of the image capturing lens system is
   FIG.9B shows spherical aberration curves, astigmatic field          f, and a focal length of the fourth lens element is f4, the
 curves and a distortion curve of the imaging device according         following condition is satisfied: If/f4|<1.20. Therefore, it is
 to the 9th embodiment;                                           60   favorable for the principal point of the image capturing lens
    FIG. 10A is a schematic view of an imaging device accord           system being positioned away from the image plane so as to
 ing to the 10th embodiment of the present disclosure;                 reduce the total track length and keep the image capturing
    FIG. 10B shows spherical aberration curves, astigmatic             lens system compact.
 field curves and a distortion curve of the imaging device                When a focal length of the second lens element is f2, and a
 according to the 10th embodiment;                                65   focal length of the third lens element is f3, the following
    FIG. 11A shows a Smartphone with an imaging device of              condition is satisfied: f2/f3<-0.65. Therefore, it is favorable
 the present disclosure installed therein;                             for balancing the refractive powers of the second lens element
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 28 of 42 PageID #: 129


                                                       US 8,988,796 B1
                                5                                                                     6
 and the third lens element so as to correct the aberration and         According to the image capturing lens system of the
 reduce the photosensitivity. Preferably, the following condi present disclosure, each of an object-side Surface in a paraxial
 tion is satisfied: f2/f3<-0.75.                                     region thereof and animage-side surface has a paraxial region
    When the focal length of the image capturing lens system and an off-axis region. The paraxial region refers to the region
 is f, and the focal length of the third lens element is f3, the 5 of the surface where light rays travel close to the optical axis,
 following condition is satisfied: -2.0<f7f3<-0.95. Therefore, and the off-axis region refers to the region of the Surface
 the third lens element serves as a correcting lens forbalancing where light rays travel away from the optical axis. Particu
 and correcting the aberrations of the image capturing lens larly, when the lens element has a convex surface, it indicates
 system so as to obtain better image quality.                        that the Surface is convex in the paraxial region thereof, when
    When an f-number of the image capturing lens system is 10 the        lens element has a concave surface, it indicates that the
                                                                     Surface  is concave in the paraxial region thereof.
 Fno, and the following condition is satisfied: 1.40<Fnos2.25.          According to the image capturing lens system of the
 Therefore, it is favorable for improving the illumination in a present disclosure, the image capturing lens system can
 peripheral region of the image capturing lens system.               include at least one stop. Such as an aperture stop, a glare stop
    When the focal length of the image capturing lens system 15 or a field stop. Said glare stop or said field stop is for elimi
 is f, and a focal length of the first lens element is fl, the nating the stray light and thereby improving the image reso
 following condition is satisfied: -0.25-f7fl (0.75. Therefore, lution thereof.
 the first lens element will have a more proper refractive power        According to the image capturing lens system of the
 so as to avoid excess photosensitivity. Preferably, the follow present disclosure, an aperture stop can be configured as a
 ing condition is satisfied: 0.25<f/fl-0.75.                         front stop or a middle stop. A front stop disposed between an
    When a curvature radius of the object-side surface of the imaged object and the first lens element can provide a longer
 second lens element is R3, and a curvature radius of the            distance between an exit pupil of the image capturing lens
 image-side Surface of the second lens element is R4, the system and the image plane and thereby improves the image
 following condition is satisfied: 0.5~(R3+R4)/(R3-R4)<2.5.          sensing efficiency of an image sensor. A middle stop disposed
 Therefore, it is favorable for further correcting the aberration 25 between the first lens element and the image plane is favor
 of the image capturing lens system.                                 able for enlarging the field of view of the image capturing lens
    When the focal length of the image capturing lens system system and thereby provides a wider field of view for the
 is f, and the following condition is satisfied: 0.5 mm-f-2.0 SaC.
 mm. Therefore, it is favorable for providing a proper total            The present image capturing lens system can be optionally
 track length.                                                    30 applied to moving focus optical systems. According to the
    When a sum of the central thicknesses of the first lens          image capturing lens system of the present disclosure, the
 element, the second lens element, the third lens element, and image capturing lens system is featured with good correction
 the fourth lens element isXCT, and the axial distance between       ability and high image quality, and can be applied to 3D
 the object-side surface of the first lens element and the image (three-dimensional) image capturing applications, in prod
 side surface of the fourth lens element is Ta, the following 35 ucts Such as digital cameras, mobile devices, digital tablets,
 condition is satisfied: 0.80<XCT/Tdk0.95. Therefore, it is             wearable devices and other mobile terminals.
 favorable for assembling the lens elements of the image cap               According to the present disclosure, an imaging device is
 turing lens system so as to reduce the photosensitivity.               provided. The imaging device includes the image capturing
   When an Abbe number of the first lens element is V1, and             lens system according to the aforementioned image capturing
 the following condition is satisfied: 45<V1. Therefore, it is     40   lens system of the present disclosure, and an image sensor,
 favorable for correcting the chromatic aberration of the image         wherein the image sensor is disposed on an image plane of the
 capturing lens system.                                                 aforementioned image capturing lens system. As a result, it is
   When a central thickness of the second lens element is               favorable for reducing the total track length of the image
 CT2, a central thickness of the first lens element is CT1, a           capturing lens system while obtaining large field of view.
 central thickness of the third lens element is CT3, and a         45   Furthermore, it is also favorable for improving the resolving
 central thickness of the fourth lens element is CT4, the fol           power and illumination so as to achieve the best image qual
 lowing condition is satisfied: 0.65<CT2/(CT1+CT3+CT4)                  ity. Preferably, the imaging device can further include a barrel
 <2.0. Therefore, the thickness of each lens element is favor           member, a holding member or a combination thereof.
 able for manufacturing and assembling the lens elements.                  According to the present disclosure, a mobile terminal is
    When a maximal field of view of the image capturing lens       50   provided, wherein the mobile terminal includes the afore
 system is FOV, and the following condition is satisfied: 80            mentioned imaging device. The imaging device includes the
 degrees<FOV<110 degrees. Therefore, it is favorable for                image capturing lens system according to the aforementioned
 obtaining enough field of view.                                        image capturing lens system of the present disclosure, and the
    According to the image capturing lens system of the                 image sensor, wherein the image sensor is disposed on an
 present disclosure, the lens elements thereof can be made of      55   image plane of the aforementioned image capturing lens sys
 glass or plastic material. When the lens elements are made of          tem. As a result, it is favorable for reducing the total track
 glass material, the distribution of the refractive power of the        length of the image capturing lens system while obtaining
 image capturing lens system may be more flexible to design.            large field of view. Furthermore, it is also favorable for
 When the lens elements are made of plastic material, the               improving the resolving power and illumination so as to
 manufacturing cost can be effectively reduced. Furthermore,       60   achieve the best image quality.
 Surfaces of each lens element can be arranged to be aspheric,             In FIG. 11A, FIG. 11B and FIG. 11C, an imaging device
 since the aspheric Surface of the lens element is easy to form         1101 may be installed in but not limited to a mobile terminal,
 a shape other than spherical Surface So as to have more con            including a Smart phone 1110, a tablet personal computer
 trollable variables for eliminating the aberration thereof, and        1120 or a wearable device 1130. The three exemplary figures
 to further decrease the required number of the lens elements.     65   of different kinds of mobile terminal are only exemplary for
 Therefore, the total track length of the image capturing lens          showing the imaging device of present disclosure installing in
 system can also be reduced.                                            a mobile terminal and is not limited thereto. Preferably, the
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 29 of 42 PageID #: 130


                                                       US 8,988,796 B1
                               7                                                                        8
 mobile terminal can further include but not limited to display,           k is the conic coefficient; and
 control unit, random access memory unit (RAM) a read only                 Ai is the i-th aspheric coefficient.
 memory unit (ROM) or a combination thereof.                               In the image capturing lens system of the imaging device
    According to the above description of the present disclo             according to the 1st embodiment, when a focal length of the
 sure, the following 1st–10th specific embodiments are pro               image capturing lens system is fan f-number of the image
 vided for further explanation.                                          capturing lens system is Fno, and half of a maximal field of
                                                                         view of the image capturing lens system is HFOV, these
                        1st Embodiment                                   parameters have the following values: f1.17 mm; Fno=2.20;
                                                                    10
                                                                         and HFOV=46.7 degrees.
    FIG. 1A is a schematic view of an imaging device accord                In the image capturing lens system of the imaging device
 ing to the 1st embodiment of the present disclosure. FIG. 1B            according to the 1st embodiment, when an Abbe number of
 shows, in order from left to right, spherical aberration curves,        the first lens element 110 is V1, the following condition is
 astigmatic field curves and a distortion curve of the imaging           satisfied: V1=21.4.
 device according to the 1st embodiment.                            15     In the image capturing lens system according to the 1st
    In FIG. 1A, the imaging device includes the image captur             embodiment, when a central thickness of the second lens
 ing lens system (not otherwise herein labeled) of the present           element 120 is CT2, a central thickness of the first lens ele
 disclosure and an image sensor 170. The image capturing lens            ment 110 is CT1, a central thickness of the third lens element
 system includes, in order from an object side to an image side,         130 is CT3, and a central thickness of the fourth lens element
 a first lens element 110, an aperture stop 100, a second lens           140 is CT4, the following condition is satisfied: CT2/(CT1+
 element 120, a third lens element 130, a fourth lens element
 140, an IR-cut filter 150 and an image plane 160, wherein the           CT3+CT4)=0.69.
 image capturing lens system has a total of four lens elements             In the image capturing lens system according to the 1st
 (110-140) with refractive power.                                        embodiment, when a curvature radius of the object-side sur
    The first lens element 110 with positive refractive power            face 121 of the second lens element 120 is R3, and a curvature
 has a convex object-side Surface 111 in a paraxial region          25   radius of the image-side surface 122 of the second lens ele
 thereof and a concave image-side surface 112 in a paraxial              ment 120 is R4, the following condition is satisfied: (R3+R4)/
 region thereof, which are both aspheric, and the first lens             (R3-R4)=0.85.
 element 110 is made of plastic material.                                   In the image capturing lens system of the imaging device
    The second lens element 120 with positive refractive power           according to the 1st embodiment, when the focal length of the
 has a convex object-side Surface 121 in a paraxial region          30   image capturing lens system is f, and a focal length of the first
 thereof and a convex image-side Surface 122 in a paraxial               lens element 110 is fl, the following condition is satisfied:
                                                                         fif=0.12.
 region thereof, which are both aspheric, and the second lens               In the image capturing lens system of the imaging device
 element 120 is made of plastic material.                                according to the 1st embodiment, when a focal length of the
    The third lens element 130 with negative refractive power
 has a concave object-side Surface 131 in a paraxial region         35   second lens element 120 is f2, and a focal length of the third
 thereof and a convex image-side Surface 132 in a paraxial               lens element 130 is f3, the following condition is satisfied:
                                                                         f2ff3=-0.77.
 region thereof, which are both aspheric, and the third lens                In the image capturing lens system of the imaging device
 element 130 is made of plastic material.                                according to the 1st embodiment, when the focal length of the
    The fourth lens element 140 with positive refractive power      40   image capturing lens system is f, and a focal length of the
 has a convex object-side Surface 141 in a paraxial region
 thereof and a concave image-side surface 142 in a paraxial              fourth lens element 140 is f4, the following condition is
                                                                         satisfied: f/f4|=0.77.
 region thereof, which are both aspheric, and the fourth lens               In the image capturing lens system of the imaging device
 element 140 is made of plastic material. Furthermore, the               according to the 1st embodiment, when the focal length of the
 image-side surface 142 of the fourth lens element 140 has at       45   image capturing lens system is f, and the focal length of the
 least one convex shape in an off-axis region thereof.                   third lens element 130 is f3, the following condition is satis
    The IR-cut filter 150 is made of glass and located between           fied: fif=-1.10.
 the fourth lens element 140 and the image plane 160, and will             In the image capturing lens system according to the 1st
 not affect the focal length of the image capturing lens system.
 The image sensor 170 is disposed on the image plane 160 of              embodiment, when an axial distance between the object-side
 the image capturing lens system.                                   50   surface 111 of the first lens element 110 and the image-side
    The equation of the aspheric surface profiles of the afore           surface 142 of the fourth lens element 140 is Ta, the following
                                                                         condition is satisfied: Tod=1.850 mm.
 mentioned lens elements of the 1st embodiment is expressed                In the image capturing lens system according to the 1st
 as follows:
                                                                         embodiment, when a sum of the central thicknesses of the first
                                                                    55   lens element 110, the second lens element 120, the third lens
                                                                         element 130, and the fourth lens element 140 is XCT, and the
                                                                         axial distance between the object-side surface 111 of the first
                                                                         lens element 110 and the image-side surface 142 of the fourth
                                                                         lens element 140 is Tod, the following condition is satisfied:
   where,                                                           60   XECTFT=0.89.
    X is the relative distance between a point on the aspheric             In the image capturing lens system according to the 1st
 Surface spaced at a distance Y from the optical axis and the            embodiment, when the axial distance between the object-side
 tangential plane at the aspheric Surface vertex on the optical          surface 111 of the first lens element 110 and the image-side
 axis;                                                                   surface 142 of the fourth lens element 140 is Tod, and half of
   Y is the vertical distance from the point on the aspheric        65   the maximal field of view of the image capturing lens system
 Surface to the optical axis;                                            is HFOV, the following condition is satisfied: Tod/tan
   R is the curvature radius;                                            (HFOV)=1.74 mm.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 30 of 42 PageID #: 131


                                                                          US 8,988,796 B1
                                9                                                                                               10
    In the image capturing lens system of the imaging device                                                            2nd Embodiment
 according to the 1st embodiment, when a maximal field of
 view of the image capturing lens system is FOV, the following                                      FIG. 2A is a schematic view of an imaging device accord
 condition is satisfied: FOV=93.4 degrees.                                                        ing to the 2nd embodiment of the present disclosure. FIG. 2B
    The detailed optical data of the 1st embodiment are shown                               5     shows, in order from left to right, spherical aberration curves,
 in Table 1 and the aspheric surface data are shown in Table 2                                    astigmatic field curves and a distortion curve of the imaging
 below.                                                                                           device according to the 2nd embodiment.
                                                  TABLE 1.
                                                Embodiment 1
                                 f = 1.17 mm, Fno = 2.20. HFOV = 46.7 deg.
                                                                                                Abbe Focal
  Surface #                         Curvature Radius      Thickness Material Index                i  Length
         O         Object                Plano                Infinity
         1         Lens 1               1.666 ASP             O.256      Plastic    1.650 21.4           9.S6
         2                              2.139 ASP             O.O31
         3        Ape. Stop              Plano                O.019
          4        Lens 2              S.712 ASP              O.671      Plastic    1.544 55.9           O.82
          5                           -0.464 ASP              O.130
          6        Lens 3             -O.228 ASP              O.230      Plastic    1.634 23.8          -1.06
          7                           -0.480 ASP              O.O3O
          8        Lens 4              O.679 ASP              O483       Plastic    1.53S        S5.7    1.52
          9                            3.062 ASP              O.300
         10      IR-cut filter           Plano                O.145       Glass     1.517        64.2
         11                              Plano                O.204
         12         Image                Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).




                                                TABLE 2
                                          Aspheric Coefficients
 Surface #                  1                      2                     4                         5

 k=                  1.2237E--OO               1.7244E--O1           9.OOOOE--O1        -6.9311E-O1
 A4 =                3.1416E-O1                1.1703E--OO          -4.1498E-01         -6.934SE-O1
 A6 =               -1001 OE--OO              -2.OO8OE-01            3.6416E--OO         1.32O2E--00
 A8 =                4.5872E--O1               S.2569E-02            4.3035E-01          1.095SE--O1
 A1O =              -59339E--O2               -3.OO44E-03           -74996E--O3         -3.8285E-02
 A12 =               4.0961E-03               -16432E--05            1.329OE--OS         3.004OE-03
 A14 =              -1.4631E--04               3.1882E--O6          -1.1481E--06        -1.O68OE-04
 A16 =               2.0715E-04               -1.75.63E--O7          3.7732E--06         13826E--04

 Surface #                  6                      7                     8                         9

 k=                 -9.8477E-O1               -3.2669E--OO          -6.1619E-O1         -1.4636E--01
 A4 =                3.5682E--OO              -1.8915E-00           -1.287OE--OO         1.2883E--00
 A6 =               -3.7958E--OO               8.707SE--OO           3.1244E--OO        -3.76O3E--OO
 A8 =               -1.1135E--O2              -3.6761E--O1          -91933E--OO          5.904OE-00
 A1O =               15862E--O3                1.7257E--O2           1.7146E--O1        -5.8521E--OO
 A12 =              -87685E-03                -4.814.6E--02         -1985OE--O1          3.5356E--OO
 A14 =               2.3054E--04               6.7728E--O2           1.27 S2E--O1       -1.1759E-00
 A16 =              -2.3SS7E--04              -36747E--O2           -3516SE--OO          1.6169E-01



                                                                                            55
    In Table 1, the curvature radius, the thickness and the focal                                    In FIG. 2A, the imaging device includes the image captur
 length are shown in millimeters (mm). Surface numbers 0-12                                       ing lens system (not otherwise herein labeled) of the present
 represent the Surfaces sequentially arranged from the object                                     disclosure and an image sensor 270. The image capturing lens
 side to the image-side along the optical axis. In Table 2, k                                     system includes, in order from an object side to an image side,
 represents the conic coefficient of the equation of the aspheric                           60    a first lens element 210, an aperture stop 200, a second lens
 surface profiles. A 1-A16 represent the aspheric coefficients                                    element 220, a third lens element 230, a fourth lens element
 ranging from the 1st order to the 16th order. The tables pre                                     240, an IR-cut filter 250 and an image plane 260, wherein the
 sented below for each embodiment are the corresponding                                           image capturing lens system has a total of four lens elements
 schematic parameter and aberration curves, and the defini                                        (210-240) with refractive power.
 tions of the tables are the same as Table 1 and Table 2 of the                             65      The first lens element 210 with positive refractive power
 1st embodiment. Therefore, an explanation in this regard will                                    has a convex object-side Surface 211 in a paraxial region
 not be provided again.                                                                           thereof and a concave image-side surface 212 in a paraxial
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 31 of 42 PageID #: 132


                                                        US 8,988,796 B1
                              11                                                                            12
 region thereof, which are both aspheric, and the first lens                  thereof and a concave image-side surface 242 in a paraxial
 element 210 is made of plastic material.                                     region thereof, which are both aspheric, and the fourth lens
   The second lens element 220 with positive refractive power                 element 240 is made of plastic material. Furthermore, the
 has a convex object-side Surface 221 in a paraxial region                    image-side surface 242 of the fourth lens element 240 has at
 thereof and a convex image-side Surface 222 in a paraxial 5                  least one convex shape in an off-axis region thereof.
 region thereof, which are both aspheric, and the second lens
 element 220 is made of plastic material                                         The IR-cut filter 250 is made of glass and located between
   The third lens element 230 with negative refractive power the fourth lens element 240 and the image plane 260, and will
 has a concave object-side surface 231 in a paraxial region   not affect the focallength of the image capturing lens system,
 thereof and a convex image-side surface 232 in a paraxial to The image sensor 270 is disposed on the image plane 260 of
 region thereof, which are both aspheric, and the third lens                  the image capturing lens system.
 element 230 is made of plastic material.                                        The detailed optical data of the 2nd embodiment are shown
   The fourth lens element 240 with positive refractive power                 in Table 3 and the aspheric surface data are shown in Table 4
 has a convex object-side Surface 241 in a paraxial region                    below.
                                                                                                    TABLE 3

                                                                                                    Embodiment 2
                                                                                     f = 1.23 mm, Fno = 2.45, HFOV = 45.6 deg.

                                                                                                                                                         Focal
                                                 Surface #                            Curvature Radius        Thickness Material Index Abbe # Length

                                                         O             Object               Plano              Infinity
                                                         1             Lens 1              1.728 ASP           0.217       Plastic   1.640   22.0       1207.16
                                                         2                                 1.647 ASP           O.O41
                                                         3           Ape. Stop              Plano              O.O2O
                                                        4              Lens 2              2.201 ASP           0.685       Plastic   1.544   55.9          O.78
                                                         5                                -0.465 ASP           O.138
                                                         6             Lens 3             -O-213 ASP           0.222       Plastic   1.634   23.8         -O.90
                                                         7                                -O.479 ASP           O.O3O
                                                         8             Lens 4              O.691 ASP           O.430       Plastic   1.53S   S5.7          140
                                                         9                                 7.112 ASP           O.300
                                                        10           IR-cut filter          Plano              O.300        Glass     S17    642
                                                        11                                  Plano              O.171
                                                        12             Image                Plano

                                                Note:
                                                Reference wavelength is 587.6 mm (d-line).


                                                                                                         TABLE 4
                                                                                                    Aspheric Coefficients
                                                             Surface #                1                   2                     4                   5

                                                             k=                 -7.8611E-O1          2.2256E--O1           4.4287E--O1       -6.8249E-O1
                                                             A4 =                2.74.33E-O1         3.5449E-O1           -11581E--OO        -5.9944E-O1
                                                             A6 =               -1.5466E--OO        -2.9377E--O1           8.9406E-O1         3.6061E-O1
                                                             A8 =                4.74SSE-O1          6.4129E-02            4.187OE--O1        16896E--O1
                                                             A1O =              -6.OO92E--O2        -3.82O7E--O3          -7.318OE-03        -3.8194E--O2
                                                             A12 =               4.0961E--O3        -16432E--OS            1.329OE--OS        3.0043E--O3
                                                             A14 =              -1.4631E--04         3.1882E--O6          -1.1481E--06       -1068OE-04
                                                             A16 =               2.0715E-04         -1.75.63E--O7          3.7732E--06        13826E--04

                                                             Surface #                6                   7                     8                   9

                                                             k=                 -1.O107E--OO        -3.0532E--OO          -74231E-O1          2.21 SSE-O1
                                                             A4 =                3.88O3E--OO        -1.7079E--OO          -1.1152E--OO        16267E--OO
                                                             A6 =               -4.286OE--OO         8.7245E-00            2.9613E--OO       -45228E--OO
                                                             A8 =               -1.1314E--02        -3.7291E--O1          -9.2058E--OO        6.463OE-00
                                                             A1O =               1.5859E-03          1.7181E--O2           17048E--O1        -5.873OE--OO
                                                             A12 =              -8.7686E-03         -4.8143E--02          -1.95.63E--O1       3.4083E--OO
                                                             A14 =               2.3054E--04         6.7878E--O2           1311 OE--O1       -1192OE--OO
                                                             A16 =              -2.3SS7E04          -3.6776E--O2          -4-1607E--OO        1910SE-O1
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 32 of 42 PageID #: 133


                                                           US 8,988,796 B1
                                13                                                                               14
    In the 2nd embodiment, the equation of the aspheric Sur                      340, an IR-cut filter 350 and an image plane 360, wherein the
 face profiles of the aforementioned lens elements is the same                   image capturing lens system has a total of four lens elements
 as the equation of the 1st embodiment. Also, the definitions of                 (310-340) with refractive power.
 these parameters shown in the following table are the same as                      The first lens element 310 with positive refractive power
 those stated in the 1st embodiment with corresponding values                    has a convex object-side Surface 311 in a paraxial region
 for the 2nd embodiment, so an explanation in this regard will                   thereof and a concave image-side surface 312 in a paraxial
 not be provided again.                                                          region thereof, which are both aspheric, and the first lens
    Moreover, these parameters can be calculated from Table 3                    element 310 is made of plastic material.
 and Table 4 as the following values and satisfy the following
 conditions:                                                                10      The second lens element 320 with positive refractive power
                                                                                 has a concave object-side Surface 321 in a paraxial region
                                                                                 thereof and a convex image-side Surface 322 in a paraxial
                          2nd Embodiment                                         region thereof, which are both aspheric, and the second lens
 fmm                       1.23                            -0.87
                                                                                 element 320 is made of plastic material.
                                                                            15
 Fno                       2.45   ff24                      O.88                    The third lens element 330 with negative refractive power
 HFOV deg.)                45.6   fif                      -1.37                 has a concave object-side Surface 331 in a paraxial region
 V1                        22.0   Tcl (mm)                  1.783                thereof and a convex image-side Surface 332 in a paraxial
 CT2/(CT1 + CT3 + CT4)     0.79   XCT. To                   O.87
 (R3 + R4)/(R3 - R4)       0.65   Tcl/tan(HFOV) mm)         1.75                 region thereof, which are both aspheric, and the third lens
 fif                       0.00   FOV deg.)                91.2                  element 330 is made of plastic material.
                                                                                    The fourth lens element 340 with positive refractive power
                                                                                 has a convex object-side Surface 341 in a paraxial region
                         3rd Embodiment                                          thereof and a concave image-side surface 342 in a paraxial
                                                                                 region thereof, which are both aspheric, and the fourth lens
    FIG. 3A is a schematic view of an imaging device accord                 25   element 340 is made of plastic material. Furthermore, the
 ing to the 3rd embodiment of the present disclosure. FIG. 3B                    image-side surface 342 of the fourth lens element 340 has at
 shows, in order from left to right, spherical aberration curves,                least one convex shape in an off-axis region thereof.
 astigmatic field curves and a distortion curve of the imaging                      The IR-cut filter 350 is made of glass and located between
 device according to the 3rd embodiment.                                         the fourth lens element 340 and the image plane 360, and will
    In FIG. 3A, the imaging device includes the image captur                30   not affect the focal length of the image capturing lens system.
 ing lens system (not otherwise herein labeled) of the present                   The image sensor 370 is disposed on the image plane 360 of
 disclosure and an image sensor 370. The image capturing lens                    the image capturing lens system.
 system includes, in order from an object side to an image side,                    The detailed optical data of the 3rd embodiment are shown
 a first lens element 310, an aperture stop 300, a second lens                   in Table 5 and the aspheric surface data are shown in Table 6
 element 320, a third lens element 330, a fourth lens element                    below.
                                                                                                     TABLE 5
                                                                                                     Embodiment 3
                                                                                      f = 1.66 Inn, Fno = 2.15. HFOV = 46.8 deg.
                                                                                                                                                          Focal
                                                      Surface #                         Curvature Radius        Thickness Material Index Abbe # Length
                                                           O            Object               Plano               Infinity
                                                           1            Lens 1              1.333 ASP            O.286       Plastic   1.544   55.9        2.50
                                                           2                               59.851 ASP            O.OOS
                                                           3          Ape. Stop              Plano               O.195
                                                            4           Lens 2             -1920 ASP             O.409       Plastic   1.544   55.9        1.60
                                                            5                              -0.644 ASP            O.156
                                                            6           Lens 3             -O.263 ASP            O.200       Plastic   1.650   21.4       -1.49
                                                            7                              -O-470 ASP            O.O3O
                                                            8           Lens 4              O.677 ASP            O.363       Plastic   1.53S   S5.7        2.33
                                                            9                               1.206 ASP            O.400
                                                           10         IR-cut filter           Plano              0.175       Glass     1.517   64.2
                                                           11                                 Plano              O431
                                                           12           Image                Plano

                                                   Note:
                                                   Reference wavelength is 587.6 mm (d-line).
                                                   The effective radius of Surface 1 is 0.510 mm.



                                                                                                           TABLE 6
                                                                                                     Aspheric Coefficients
                                                                Surface #              1                    2                     4                   5

                                                                 :               -24704E--OO          9.OOOOE--O1            5.8947E--OO       -3.7972E-O1
                                                            A4 =                 -3.4848E-O2         -3.877SE-O1            -9.307SE-O1        -3.3741E-O1
                                                            A6                   -4.4471E-01         -2.8417E--OO            3.6516E--OO        9.2277E-O1
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 33 of 42 PageID #: 134


                                                              US 8,988,796 B1
                                      15                                                                              16
                                TABLE 6-continued
                                  Aspheric Coefficients
 A8 =          -4.9925E-01         18185E-01         -4.0769E--O1      -39461E--OO
 A1O =         -1.2166E--01       -2.0954E--O1       -44351E--OO       -19037E--O1
 A12 =          3.9114E--O1       -14998E--O3         1.213OE-03        4.9148E--O1
 A14 =         -1.795(OE-02        1.2389E-04        -44615E-03         1.0076E--O2
 A16 =          3.3572E--O2       -2.9058E--04        6.2425E-03        8.0489E--O1

 Surface #          6                      7              8                    9

 k=            -1.1491E--00       -2.38O8E--OO       -1.7649E--OO      -10689E-01
 A4 =           4.2O79E--OO        2.1562E-O1        -6.9591E-O1        9.1971E-O1
 A6 =          -2.831OE-01        -44239E--OO         12041E--OO       -3.0958E--OO
 A8 =           12287E--O2         1879OE--O1        -2.9023E--OO       4.8713E--OO
 A1O =         -3.9035E-02        -4.1840E--01        4.4195E--OO      -4.6.279E-00
 A12 =          8.5064E--O2        S.S883E--O1       -3.7857E--OO       2.6418E--00
 A14 =         -9.7331E--O2       -4.025SE--O1        16532E--OO       -8.3581E-O1
 A16 =          4.7213E--O2        14428E--O1        -2.8192E-O1        1.1204E-O1



    In the 3rd embodiment, the equation of the aspheric surface                    440, an IR-cut filter 450 and an image plane 460, wherein the
 profiles of the aforementioned lens elements is the same as the                   image capturing lens system has a total of four lens elements
 equation of the 1st embodiment. Also, the definitions of these                    (410-440) with refractive power.
 parameters shown in the following table are the same as those                        The first lens element 410 with negative refractive power
 stated in the 1st embodiment with corresponding values for                        has a convex object-side Surface 411 in a paraxial region
 the 3rd embodiment, so an explanation in this regard will not            25       thereof and a concave image-side surface 412 in a paraxial
 be provided again.                                                                region thereof, which are both aspheric, and the first lens
    Moreover, these parameters can be calculated from Table 5                      element 410 is made of plastic material.
 and Table 6 as the following values and satisfy the following                        The second lens element 420 with positive refractive power
 conditions:                                                                       has a convex object-side Surface 421 in a paraxial region
                                                                          30
                                                                                   thereof and a convex image-side Surface 422 in a paraxial
                              3rd Embodiment
                                                                                   region thereof, which are both aspheric, and the second lens
                                                                                   element 420 is made of plastic material.
                               1.66                           -1.07                   The third lens element 430 with negative refractive power
                               2.15                            O.71
                               46.8                           -1.11       35       has a concave object-side Surface 431 in a paraxial region
                               55.9                            1.644               thereof and a convex image-side Surface 432 in a paraxial
                               O.48                            O.77                region thereof, which are both aspheric, and the third lens
                               2.01                            1.54
                               O.66    FOV deg.)              93.6
                                                                                   element 430 is made of plastic material.
                                                                                      The fourth lens element 440 with positive refractive power
                                                                          40       has a convex object-side Surface 441 in a paraxial region
                         4th Embodiment                                            thereof and a concave image-side surface 442 in a paraxial
                                                                                   region thereof, which are both aspheric, and the fourth lens
    FIG. 4A is a schematic view of an imaging device accord                        element 440 is made of plastic material. Furthermore, the
 ing to the 4th embodiment of the present disclosure. FIG. 4B                      image-side surface 442 of the fourth lens element 440 has at
 shows, in order from left to right, spherical aberration curves,
                                                                          45       least one convex shape in an off-axis region thereof.
 astigmatic field curves and a distortion curve of the imaging                        The IR-cut filter 450 is made of glass and located between
 device according to the 4th embodiment.                                           the fourth lens element 440 and the image plane 460, and will
    In FIG. 4A, the imaging device includes the image captur                       not affect the focal length of the image capturing lens system.
 ing lens system (not otherwise herein labeled) of the present                     The image sensor 470 is disposed on the image plane 460 of
 disclosure and an image sensor 470. The image capturing lens
                                                                          50       the image capturing lens system.
 system includes, in order from an object side to an image side,                      The detailed optical data of the 4th embodiment are shown
 a first lens element 410, an aperture stop 400, a second lens                     in Table 7 and the aspheric surface data are shown in Table 8
 element 420, a third lens element 430, a fourth lens element                      below.
                                                                                                      TABLE 7
                                                                                                      Embodiment 4
                                                                                       f = 1.15 mm, Fno = 2.22, HFOV = 48.5 deg.
                                                                                                                                                    Focal
                                                          Surface #                     Curvature Radius    Thickness Material Index Abbe # Length
                                                              O         Object                Plano           Infinity
                                                              1         Lens 1               1999 ASP         O.200        Plastic   1.544   55.9   -46.83
                                                              2                              1.789 ASP        O.O21
                                                              3        Ape. Stop              Plano           O.O37
                                                              4         Lens 2               1.606 ASP        O.471        Plastic   1.544   55.9     O.81
                                                              5                             -0.543 ASP        O.184
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 34 of 42 PageID #: 135


                                                                      US 8,988,796 B1
                                          17                                                                                18
                                             TABLE 7-continued
                                                 Embodiment 4
                                 f = 1.15 mm, Fno = 2.22, HFOV = 48.5 deg.
                                                                                                       Focal
  Surface #                        Curvature Radius        Thickness Material Index Abbeii           Length
          6        Lens 3             -0.207 ASP            O.209    Plastic     1.634        23.8     -1.22
          7                           -O.393 ASP            O.O3O
          8        Lens 4              O.747 ASP            O.319    Plastic     1.535        55.7      1.62
          9                            4.607 ASP            O.300
         10      IR-cut filter           Plano              O.300     Glass      1.517        642
         11                              Plano              O.130
         12         Image                Plano

 Note:
 Reference wavelength is 587.6 mm (d-line).


                                     TABLE 8                                                                         5th Embodiment

                                 Aspheric Coefficients
                                                                                                 FIG. 5A is a schematic view of an imaging device accord
 Surface                                                                                      ing to the 5th embodiment of the present disclosure. FIG. 5B
 i                   1                   2                  4             5                   shows, in order from left to right, spherical aberration curves,
                                                                                  25          astigmatic field curves and a distortion curve of the imaging
 k=           -2.2996E--O1         3.4247E--O1        9.87O1E--OO    -4.2975E-01              device according to the 5th embodiment.
 A4 =         -2.1353E-O1         -2.067OE--OO       -2.2221E--OO    -6.3795E-01
 A6 =         -3.688OE--OO        -36063E--O1        -8.7081E--OO    -6.5092E--OO
                                                                                                 In FIG. 5A, the imaging device includes the image captur
 A8 =          S.2789E-01          6.92O1E--O2        14888E--O2      4.6114E--O1             ing lens system (not otherwise herein labeled) of the present
 A1O =        -6.4083E--O2        -48238E--O3        -8.26O2E--O3    -4.7532E--O2             disclosure and an image sensor S70. The image capturing lens
 A12 =         4.0983E--O3        - 16432E--05        1.329OE--OS     3.0044E--O3 30          system includes, in order from an object side to an image side,
 A14 =        -1.4631E--04         3.1882E--O6       -1.1481E--O6    -1.0679E-04              a first lens element 510, an aperture stop 500, a second lens
 A16 =         2.0715E-04         -1.75.63E--O7       3.7732E--06     1.3828E--04             element 520, a third lens element 530, a fourth lens element
                                                                                              540, an IR-cut filter 550 and an image plane 560, wherein the
 Surface                                                                                      image capturing lens system has a total of four lens elements
 i                   6                   7                  8             9              35   (510-540) with refractive power.
 k=           -10439E--OO         -2.0056E--OO       -6.4O24E-O1     -3.3636E--OO                The first lens element 510 with negative refractive power
 A4 =          4.2327E--OO        -9.7476E-O1        -8.3147E-O1      1.0958E--OO             has a convex object-side Surface 511 in a paraxial region
 A6 =         -34551E--OO          1.0236E--O1        2.1761E--OO    -1.7086E--OO             thereof and a concave image-side surface 512 in a paraxial
 A8 =         -1.O3O3E--O2        -3.761OE-01        -48336E--OO      1.3575E-00
                                                                                  40
                                                                                              region thereof, which are both aspheric, and the first lens
 A1O =         1.597OE-03          1662OE--O2         S.O.397E--OO   -2.6285E--OO             element 510 is made of glass material.
 A12 =        -8.9315E--O3        -4.9093E--O2       -4.1411E--OO     4.3863E--OO
 A14 =         2.3054E--04         6.8046E--O2        3.4O69E--OO    -3.3963E--OO
                                                                                                 The second lens element 520 with positive refractive power
 A16 =        -2.3558E--04        -3.4O1OE-02        -1.6576E--OO     9.5967E-O1
                                                                                              has a convex object-side Surface 521 in a paraxial region
                                                                                              thereof and a convex image-side Surface 522 in a paraxial
                                                                                         45   region thereof, which are both aspheric, and the second lens
    In the 4th embodiment, the equation of the aspheric surface                               element 520 is made of glass material.
 profiles of the aforementioned lens elements is the same as the                                 The third lens element 530 with negative refractive power
 equation of the 1st embodiment. Also, the definitions of these                               has a concave object-side Surface 531 in a paraxial region
 parameters shown in the following table are the same as those                                thereof and a convex image-side Surface 532 in a paraxial
 stated in the 1st embodiment with corresponding values for                              50   region thereof, which are both aspheric, and the third lens
 the 4th embodiment, so an explanation in this regard will not                                element 530 is made of plastic material.
 be provided again.                                                                              The fourth lens element 540 with positive refractive power
    Moreover, these parameters can be calculated from Table 7                                 has a convex object-side Surface 541 in a paraxial region
 and Table 8 as the following values and satisfy the following                           55
                                                                                              thereof and a concave image-side surface 542 in a paraxial
 conditions:                                                                                  region thereof, which are both aspheric, and the fourth lens
                                                                                              element 540 is made of plastic material. Furthermore, the
                                                                                              image-side surface 542 of the fourth lens element 540 has at
                                   4th Embodiment                                             least one convex shape in an off-axis region thereof.
 fmm                                   1.15      f2fB                    -0.66           60      The IR-cut filter 550 is made of glass and located between
 Fno                                   2.22      |ffa|                        O.71            the fourth lens element 540 and the image plane 560, and will
 HFOV deg.)                          48.5        fif3                    -0.94                not affect the focal length of the image capturing lens system.
 V1                                  55.9        Td mm                    1471                The image sensor 570 is disposed on the image plane 560 of
 CT2/(CT1 + CT3 + CT4)                O.65       XCT. To                  O.82                the image capturing lens system.
 (R3 + R4)/(R3 - R4)                   O49       Tcl/tan(HFOV) mm)            1.30
 fif                                 -0.02       FOV deg.)                97.0           65      The detailed optical data of the 5th embodiment are shown
                                                                                              in Table 9 and the aspheric surface data are shown in Table 10
                                                                                              below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 35 of 42 PageID #: 136


                                                                        US 8,988,796 B1
                                          19                                                                                  20
                                                  TABLE 9
                                                 Embodiment 5
                                 f = 2.24 mm, Fno = 2.51. HFOV = 44.2 deg.
                                                                                                       Focal
  Surface #                        Curvature Radius        Thickness Material Index Abbeii             Length
         O         Object                Plano              Infinity
         1         Lens 1               1.367 ASP            O.300      Glass     2.144         17.8   -13.68
         2                              1.110 ASP            0.144
         3        Ape. Stop              Plano              -O.O15
          4        Lens 2              3.909 ASP             1483       Glass      1.525        70.3     160
          5                           -O.932 ASP             O.325
          6        Lens 3             -O.341 ASP             O.277     Plastic     1.639        23.5    -1.72
          7                           -0.651 ASP             O.O3O
          8        Lens 4              O.897 ASP             O606      Plastic     1.565        57.0     2.00
          9                            3.302 ASP             O.800
         10      IR-cut filter           Plano               O.300      Glass      1.517        642
         11                              Plano               O.342
         12         Image                Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                    TABLE 10                                                                           6th Embodiment
                                 Aspheric Coefficients                                             FIG. 6A is a schematic view of an imaging device accord
 Surface                                                                                   25   ing to the 6th embodiment of the present disclosure. FIG. 6B
 i                   1                   2                  4               5                   shows, in order from left to right, spherical aberration curves,
 k=            1.1992E--OO         1919.5E-00         2.1734E--O1      -7.2786E-O1
                                                                                                astigmatic field curves and a distortion curve of the imaging
 A4 =          5.8324E-O2          12422E-O1         -9.9032E-O2       -1.2252E-O1              device according to the 6th embodiment.
 A6 =         -14402E-O1          -5.2189E-01         5.9983E--OO       S.2990E-O1                 In FIG. 6A, the imaging device includes the image captur
 A8 =          10O28E--OO          4.2713E--OO       -1.1966E--O2      -3.03.01E--OO 30         ing lens system (not otherwise herein labeled) of the present
 A1O =
 A12 =
              -40O21E--OO
               8.903SE--OO
                                   18O16E--O1
                                  -4.2193E--O2
                                                      14083E--O3
                                                     -9.4428E--O3
                                                                        7.9248E--OO
                                                                       -1.0795E--O1
                                                                                                disclosure and an image sensor 670. The image capturing lens
 A14 =        -9.84.79E-00         2.2697E-03         3.3923E--04       6.3429E-00              system includes, in order from an object side to an image side,
 A16 =         3.0263E--OO        -4.1OO4E--O3       -5.061OE-04       -8.OO66E-O1              a first lens element 610, an aperture stop 600, a second lens
                                                                                                element 620, a third lens element 630, a fourth lens element
 Surface                                                                                   35   640, an IR-cut filter 650 and an image plane 660, wherein the
 i                   6                   7                  8               9                   image capturing lens system has a total of four lens elements
 k=           -9.8774E-O1         -3.1767E.--OO      -8.3817E-O1       -2.4331E--O1             (610-640) with refractive power.
 A4 =          25606E--OO         -1.2881E-O1        -4.2259E-01        3.5717E-O1                 The first lens element 610 with positive refractive power
 A6 =         -7.974OE--OO        -6.617OE-01         4.367SE-O1       -45759E-01               has a convex object-side Surface 611 in a paraxial region
 A8 =          14853E--O1          1.1888E--OO       -4.6275E-O1        2.9937E-O1 40           thereof and a convex image-side Surface 612 in a paraxial
 A1O =
 A12 =
              -1.148OE--O1
              -4.474OE--OO
                                  -4.26O7E-O1
                                  -5.172OE-01
                                                      3.138OE-01
                                                     -1.2912E-O1
                                                                       -1.1921E-O1
                                                                        2.83.64E-O2
                                                                                                region thereof, which are both aspheric, and the first lens
 A14 =         12594E--O1          S.O722E-O1         2.927SE-O2       -3.7104E-03
                                                                                                element 610 is made of plastic material.
 A16 =        -5.416OE--OO        -1.2485E-01        -2.85.33E-O3       2.0238E-04                 The second lens element 620 with positive refractive power
                                                                                                has a concave object-side Surface 621 in a paraxial region
                                                                                           45   thereof and a convex image-side Surface 622 in a paraxial
    In the 5th embodiment, the equation of the aspheric surface                                 region thereof, which are both aspheric, and the second lens
 profiles of the aforementioned lens elements is the same as the                                element 620 is made of plastic material.
 equation of the 1st embodiment. Also, the definitions of these                                    The third lens element 630 with negative refractive power
 parameters shown in the following table are the same as those                                  has a concave object-side Surface 631 in a paraxial region
 stated in the 1st embodiment with corresponding values for                                50   thereof and a convex image-side Surface 632 in a paraxial
 the 5th embodiment, so an explanation in this regard will not                                  region thereof, which are both aspheric, and the third lens
 be provided again.                                                                             element 630 is made of plastic material.
                                                                                                   The fourth lens element 640 with positive refractive power
    Moreover, these parameters can be calculated from Table 9                                   has a convex object-side Surface 641 in a paraxial region
 and Table 10 as the following values and satisfy the following                            55   thereof and a concave image-side surface 642 in a paraxial
 conditions:                                                                                    region thereof, which are both aspheric, and the fourth lens
                                                                                                element 640 is made of plastic material. Furthermore, the
                                                                                                image-side surface 642 of the fourth lens element 640 has at
                                   5th Embodiment                                               least one convex shape in an off-axis region thereof.
 fmm                                   2.24      f2fB                       -O.93
                                                                                           60      The IR-cut filter 650 is made of glass and located between
 Fno                                   2.51      |ffa|                          1.12            the fourth lens element 640 and the image plane 660, and will
 HFOV deg.)                          44.2        fif3                       -1.30               not affect the focal length of the image capturing lens system.
 V1                                  17.8        Td mm                       3.150              The image sensor 670 is disposed on the image plane 660 of
 CT2/(CT1 + CT3 + CT4)                1.25       XCT. To                     O.85               the image capturing lens system.
 (R3 + R4)/(R3 - R4)                   O.61      Tcl/tan(HFOV) mm)              3.25
 fif                                 -0.16       FOV deg.)                  88.4           65      The detailed optical data of the 6th embodiment are shown
                                                                                                in Table 11 and the aspheric surface data are shown in Table
                                                                                                12 below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 36 of 42 PageID #: 137


                                                                         US 8,988,796 B1
                                                 TABLE 11
                                                 Embodiment 6
                                  f = 1.27 mm. Fino = 2.10. HFOV = 44.4 deg.
                                                                                                       Focal
     Surface #                      Curvature Radius Thickness Material Index Abbe # Length
         O           Object              Plano            Infinity
         1           Lens 1             2.393 ASP          0.280      Plastic       1.544    SS.9       3.85
         2                            -16.057 ASP          0.017
         3         Ape. Stop             Plano             O.044
          4          Lens 2           -30.373    ASP       O.7SS      Plastic       1.544   SS.9        O.87
          5                            -O468     ASP       0121
          6          Lens 3            -0.246    ASP       0.240      Plastic       1.639   23.5       -0.90
          7                            -0.594    ASP       0.030
          8          Lens 4             O-639    ASP       O.S22      Plastic       1.530    SS.8       1.47
          9                             2.521    ASP       0.400
         10       IR-cut filter          Plano             0.175      Glass         1.517    64.2
         11                              Plano             O.O73
         12          Image               Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                      TABLE 12                                                                           7th Embodiment

                                  Aspheric Coefficients                                          FIG. 7A is a schematic view of an imaging device accord
 Surface                                                                                    25 ing to the 7th embodiment of the present disclosure. FIG. 7B
 i                    1                   2                  4                  5                shows, in order from left to right, spherical aberration curves,
                                                                                                 astigmatic field curves and a distortion curve of the imaging
 k=               1.7241E--OO       -8.9754E--O1       -9.OOOOE--O1 -7.5923E-O1                  device according to the 7th embodiment.
 A4 =             2.141OE-O1          14516E--OO        15168E-O1 -5.4982E-O1                        In FIG. 7A, the i    ing device includes thei
 A6 =            -2.381OE-O1 -1.0826E--O1 4.8929E--OO 2.O791E--OO   In FIG. 7A, the imaging device includes the image captur
 A8 =             2.3SSSE-O1 19495E+02 -3.21.16E-01 8.2787E-01 30 ing lens System (not otherwise herein labeled) of the present
 A10 =           -2.5O34E--O2       -5.178OE-02        -2.68O1E--O3 -1.4893E--O2                 disclosure and an image sensor 770. The image capturing lens
 A12 =            14357E--O3        -5.7593E--04        465.79E-04   1.0534E--O3
 A14 =           -4.2381E--O3        9.23S1E--OS       -3.3256E--OS -3.0936E--O3                 system includes, in order from an object side to an image side,
 A16 =            4.9589E-03        -4.2045E-06         9.0327E.--OS 3.3098E--O3                 an aperture stop 700, a first lens element 710, a second lens
                                                                                               element 720, a third lens element 730, a fourth lens element
 Surface                                                                                    35 740, an IR-cut filter 750 and an image plane 760, wherein the
 i                    6                   7                  8                  9                image capturing lens system has a total of four lens elements
 k=              -9.9704E-O1 -3.7851E--OO -7.3474E-O1 -2.0751E--OO                               (7,4) With "SirOWith                     iti    fracti
 A4 =             2.925SE-OO        -1.36OOE--OO       -1.21.33E--OO 1826OE-00                        e Iirst lens elemen    win positive reiracuve power
 A6 =            -2.4852E--OO        S.S927E--OO        3.0817E--OO -5.9653E--OO                 has a convex object-side Surface 711 in a paraxial region
 A8 =            -5.7718E+01        -1.8755E+01 -1.0034E+01 9.68.16E-00 40 thereof and a concave image-side Surface 712 in a paraxial
 A1O =            6.7135E-02         7.3016E--O1        19498E--O1 -9.2466E--OO                  region thereof, which are both aspheric, and the first lens
 A12 =           -3.0733E--O3       -1.6937E--O2       -2.1549E--O1 5.1894E--OO                  element 710 is made of plastic material.
 A14 =            6.678OE--O3         19522E--O2        1.259OE--O1 -1576OE--OO                      The second lens element 720 with positive refractive power
 A16 =           -5.6393E--O3       -8.6932E--O1       -3.051OE--OO      19769E-O1                                                     post               lve pov
                                                                     has a concave object-side Surface 721 in a paraxial region
                                                                  45 thereof and a convex image-side Surface 722 in a paraxial
       In the 6th embodiment, the equation of the aspheric surface region thereof, which are both aspheric, and the second lens
 profiles of the aforementioned lens elements is the same as the                                 element 720 is made of plastic material.
 equation of the 1st embodiment. Also, the definitions of these                                  h The third less 73 Eith lity refrCS power
 parameters shown in the following table are the same as those                                      as a concave object-side surface        in a paraxial region
 stated in the 1st embodiment with corresponding
                                           -       values for 50 region
                                                                 thereof and a convex image-side surface 732 in a paraxial
                                                                        thereof, which are both aspheric, and the third lens
 the 6th embodiment, so an explanation in this regard will not
 be provided again                                               element 730 is made of plastic material.
    p          ga1n.                                               The fourth lens element 740 with positive refractive power
    Moreover, these parameters can be calculated from Table has a convex object-side Surface 741 in a paraxial region
 11 and Table 12 as the following values and satisfy the fol- 55 thereof and a concave image-side surface 742 in a paraxial
 lowing conditions:                                                                              region thereof, which are both aspheric, and the fourth lens
                                                                                                 element 740 is made of plastic material. Furthermore, the
                                                                                                 image-side surface 742 of the fourth lens element 740 has at
                                     6th Embodiment                                              least one convex shape in an off-axis region thereof.
 fmm                                    1.27     ff.3                                       60       The IR-cut filter 750 is made of glass and located between
 Fno                                    2.10      ff24                           O.86            the fourth lens element 740 and the image plane 760, and will
 HFOV deg.)                            44.4      fif3                           -1.41            not affect the focal length of the image capturing lens system.
 V1                                    55.9      Tcl (mm)                        2009            The image sensor 770 is disposed on the image plane 760 of
 CT2/(CT1 + CT3 + CT4)                  0.72     XCT. To                         O.89            the image capturing lens SVStem
 (R3 + R4)/(R3 - R4)                    1.03     Tcl/tan(HFOV) mm)               2.05                     ge capturing      ystem.
 fif                                    0.33      FOV deg.)                     88.8        65       The detailed optical data of the 7th embodiment are shown
                                                                                                 in Table 13 and the aspheric surface data are shown in Table
                                                                                                 14 below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 37 of 42 PageID #: 138


                                                                       US 8,988,796 B1
                                                   TABLE 13
                                                  Embodiment 7
                                  f = 1.57 mm, Fno = 2.05. HFOV = 48.5 deg.
                                                                                                  Focal
     Surface #                      Curvature Radius      Thickness Material Index Abbe # Length
         O          Object                Plano            Infinity
         1         Ape. Stop              Plano            -0.052
          2          Lens 1             1.142 ASP           0.279     Plastic   1.544     55.9     2.84
          3                             4.008 ASP           O.159
          4          Lens 2            -4.07S ASP           0.614     Plastic   1.544     55.9     1.24
          5                            -0.608 ASP           O.142
          6          Lens 3            -O.2SS ASP           0.230     Plastic   1.634     23.8    -1.37
          7                            -0.487 ASP           O.O3O
          8          Lens 4             O.636 ASP           O414      Plastic   1.53S     55.7     2.35
          9                             O.998 ASP           OSOO
         10       IR-cut filter           Plano             0.175      Glass    1.517      64.2
         11                               Plano             O.141
         12          Image                Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                     TABLE 1.4                                                                    8th Embodiment

                                  Aspheric Coefficients                                      FIG. 8A is a schematic view of an imaging device accord
 Surface                                                                                25 ing to the 8th embodiment of the present disclosure. FIG. 8B
 i                    2                  3                 4               5               shows, in order from left to right, spherical aberration curves,
                                                                                           astigmatic field curves and a distortion curve of the imaging
 k=              -5.4318E-O1         6.9324E--O1       6.0179E-01 -4.8138E-O1              device according to the 8th embodiment.
 A4 =             1.1275E-01       -3.4138E-O1       -6.6571E-O1      -8.5384E-O2
 A6 =            -1435OE--OO       -2.7321E--OO        4.9846E-O1 -6.6518E-O1                 In FIG. 8A, the imaging device includes the image captur
 A8 =             6.0529E--OO       2.0740E+01       -4.5807E+00 -2.1554E-01 30 ing lens System (not otherwise herein labeled) of the present
 A1O =            4.7148E--O1 -7.0776E--O1 -1.7027E--O2 -7.9977E--OO                       disclosure and an image sensor 870. The image capturing lens
 A12 =           -1.4571E--O2 -1.4998E--O3  1.213OE-03   2.5638E--O1
 A14 =           -3.8164E--O3 1.2389E-04 -44615E-03 -4.3167E--O1                           system includes, in order from an object side to an image side,
 A16 =            15882E--04 -2.9058E--04 6.2425E-03 7.2938E--O1                           a first lens element 810, an aperture stop 800, a second lens
                                                                                           element 820, a third lens element 830, a fourth lens element
 Surface                                                                                35 840, an IR-cut filter 850 and an image plane 860, wherein the
 i                    6                  7                 8               9               image capturing lens system has a total of four lens elements
 k=              -1.1103E--OO -30258E--OO -93O42E-O1 -5.1455E--OO                          (81.4) With "Giro with                   iti    fracti
 A4 =             5.4423E--OO       45.345E-O1       -7.7223E-O1 7.O2OOE-O1                     e Iirst lens elemen    win positive reiracuve power
 A6 =            -3.5666E--O1      -4.9768E--OO       94468E-O1 -1585OE--OO                has a convex object-side Surface 811 in a paraxial region
 A8 =             1.3446E+02         1.9752E+01 -1.3669E+00 1.7028E+00 40 thereof and a concave image-side Surface 812 in a paraxial
 A1O =           -2.5131E--O2      -4.2912E--O1       11409E--OO -1.1082E--OO              region thereof, which are both aspheric, and the first lens
 A12 =           -7.3665E--O1       5.3544E--O1      -5.2307E-O1 4.33O2E-O1                element 810 is made of plastic material.
 A14 =            1.1117E--O3      -3.57O2E--O1        1.2365E-01 -9.2838E-O2                 The second lens element 820 with positive refractive power
 A16 =           -1.26OOE--O3        1.OO63E--O1     -11645E-02        8.3092E-O3                                                posi               lve pov
                                                                   has a concave object-side Surface 821 in a paraxial region
                                                                45 thereof and a convex image-side Surface 822 in a paraxial
     In the 7th embodiment, the equation of the aspheric surface region thereof, which are both aspheric, and the second lens
 profiles of the aforementioned lens elements is the same as the element 820 is made of plastic material.
 equation of the 1st embodiment. Also, the definitions of these hasThe     third lens element 830 with negative refractive power
                                                                        a concave object-side Surface 831 in a paraxial region
 parameters shown in the following table are the same as those 50 thereof   and a convex image-side Surface 832 in a paraxial
 stated in the 1st embodiment with corresponding values for region thereof,          which are both aspheric, and the third lens
 the 7th embodiment, so an explanation in this regard will not element 830 is made        of plastic material.
 be provided again.                                                   The fourth lens element 840 with positive refractive power
     Moreover, these parameters can be calculated from Table has a convex object-side Surface 841 in a paraxial region
 13 and Table 14 as the following values and satisfy the fol 55 thereof and a concave image-side surface 842 in a paraxial
 lowing conditions:                                                region thereof, which are both aspheric, and the fourth lens
                                                                   element 840 is made of plastic material. Furthermore, the
                                                                   image-side surface 842 of the fourth lens element 840 has at
                          7th Embodiment                           least one convex shape in an off-axis region thereof.
 fmm                         1.57    f2fB                 -0.91
                                                                60    The IR-cut filter 850 is made of glass and located between
 Fno                         2.05    |ffa|                 O.67    the fourth lens element 840 and the image plane 860, and will
 HFOV deg.)                 48.5     fif3                 -1.15    not affect the focal length of the image capturing lens system.
 V1                         55.9     Td mm                 1868    The image sensor 870 is disposed on the image plane 860 of
 CT2/(CT1 + CT3 + CT4)       O.67   XCT. To                O.82    the image capturing lens system.
 (R3 + R4)/(R3 - R4)         1.35 Tcl/tan(HFOV) mm)        1.65
 fif                         0.55    FOV deg.)            97.0  65    The detailed optical data of the 8th embodiment are shown
                                                                   in Table 15 and the aspheric surface data are shown in Table
                                                                                           16 below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 38 of 42 PageID #: 139


                                                                        US 8,988,796 B1
                                          25                                                                                  26
                                                 TABLE 1.5
                                                 Embodiment 8
                                 f = 1.68 mm, Fno = 2.10. HFOV = 46.0 deg.
                                                                                                       Focal
  Surface #                        Curvature Radius        Thickness Material Index         Abbe # Length
         O         Object                Plano              Infinity
         1         Lens 1              1.787 ASP            O.278      Plastic     1.544        55.9    3.81
         2                            12.133 ASP            O.O22
         3        Ape. Stop              Plano              O.145
          4        Lens 2             -3.839 ASP            O668       Plastic     1.544        55.9    1.38
          5                           -0.668 ASP            O.194
          6        Lens 3             -O.273 ASP            O.230      Plastic     1.639        23.5   -1.18
          7                           -O.S69 ASP            O.O3O
          8        Lens 4              O.784 ASP            O496       Plastic     1.530        55.8    1.65
          9                            5.992 ASP            O400
         10      IR-cut filter           Plano              0.175       Glass      1.517        642
         11                              Plano              O.472
         12         Image                Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                    TABLE 16                                                                           9th Embodiment
                                 Aspheric Coefficients                                             FIG. 9A is a schematic view of an imaging device accord
 Surface                                                                                   25   ing to the 9th embodiment of the present disclosure. FIG.9B
 i                   1                   2                  4               5                   shows, in order from left to right, spherical aberration curves,
 k=           -13232E--OO          5.31 S1E--O1       5.1693E--O1      -5.93O8E-O1
                                                                                                astigmatic field curves and a distortion curve of the imaging
 A4 =          16281E-O2          -1.2122E-O2        -2.56O2E-O1       -1.15O8E-O1              device according to the 9th embodiment.
 A6 =          15823E-O1          -1.194OE--OO       -1.0332E--OO      - 6.8787E-O1                In FIG.9A, the imaging device includes the image captur
 A8 =          5.9941E-O1          12093E--O1         10464E--O1       -9.7964E-O2 30           ing lens system (not otherwise herein labeled) of the present
 A1O =
 A12 =
              -13812E--O1
               4.5317E--O1
                                  -2.OOO3E--O1
                                  -1.4998E--O3
                                                     -1994OE--O2
                                                      1.213OE--O3
                                                                       -6.2734E--OO
                                                                         2.8529E--O1
                                                                                                disclosure and an image sensor 970. The image capturing lens
 A14 =        -4.446OE-01          1.2389E-04        -44615E--O3       -44589E--O1              system includes, in order from an object side to an image side,
 A16 =        -4.7734E--O1        -2.9058E--04        6.2425E-03        2.7908E--O1             a first lens element 910, an aperture stop 900, a second lens
                                                                                                element 920, a third lens element 930, a fourth lens element
 Surface                                                                                   35   940, an IR-cut filter 950 and an image plane 960, wherein the
 i                   6                   7                  8               9                   image capturing lens system has a total of four lens elements
 k=           -1.0578E--OO        -3.OO32E--OO       -86121E-O1         5.661OE-00              (910-940) with refractive power.
 A4 =          4.O391E--OO         9.4S53E-O2        -6.671 6E-01       7.7788E-O1                 The first lens element 910 with positive refractive power
 A6 =         -2.6571E--O1        -4.417OE-00         1.1395E--OO      -1.2944E--OO             has a convex object-side Surface 911 in a paraxial region
 A8 =          1.2417E--O2         1.9085E--O1       -1.7698E--OO       10967E--OO 40           thereof and a convex image-side Surface 912 in a paraxial
 A1O =
 A12 =
              -3.9394E--O2
               8.2748E--O2
                                  -4.1568E--O1
                                   5.5376E--O1
                                                      16239E--OO
                                                     -8.6944E-O1
                                                                       -5.76OSE-O1
                                                                        18609E-01
                                                                                                region thereof, which are both aspheric, and the first lens
 A14 =        -9.7331E--O2        -4.1902E--O1        2.5418E-O1       -3.3617E-O2
                                                                                                element 910 is made of plastic material.
 A16 =         4.7213E--O2         13653E--O1        -3.1838E-O2        2.5144E-03                 The second lens element 920 with positive refractive power
                                                                                                has a convex object-side Surface 921 in a paraxial region
                                                                                           45   thereof and a convex image-side Surface 922 in a paraxial
    In the 8th embodiment, the equation of the aspheric surface                                 region thereof, which are both aspheric, and the second lens
 profiles of the aforementioned lens elements is the same as the                                element 920 is made of plastic material.
 equation of the 1st embodiment. Also, the definitions of these                                    The third lens element 930 with negative refractive power
 parameters shown in the following table are the same as those                                  has a concave object-side Surface 931 in a paraxial region
 stated in the 1st embodiment with corresponding values for                                50   thereof and a convex image-side surface 932 in a paraxial
 the 8th embodiment, so an explanation in this regard will not                                  region thereof, which are both aspheric, and the third lens
 be provided again.                                                                             element 930 is made of plastic material.
                                                                                                   The fourth lens element 940 with positive refractive power
    Moreover, these parameters can be calculated from Table                                     has a convex object-side Surface 941 in a paraxial region
 15 and Table 16 as the following values and satisfy the fol                               55   thereof and a concave image-side surface 942 in a paraxial
 lowing conditions:                                                                             region thereof, which are both aspheric, and the fourth lens
                                                                                                element 940 is made of plastic material. Furthermore, the
                                                                                                image-side surface 942 of the fourth lens element 940 has at
                                   8th Embodiment                                               least one convex shape in an off-axis region thereof.
 fmm                                   1.68      f2fB                      -1.17
                                                                                           60      The IR-cut filter 950 is made of glass and located between
 Fno                                  2.10       |ffa|                          1.02            the fourth lens element 940 and the image plane 960, and will
 HFOV deg.)                          46.0        fif3                      -1.42                not affect the focal length of the image capturing lens system.
 V1                                  55.9        Td mm                      2.063               The image sensor 970 is disposed on the image plane 960 of
 CT2/(CT1 + CT3 + CT4)                O.67       XCT. To                    O.81                the image capturing lens system.
 (R3 + R4)/(R3 - R4)                   1.42      Tcl/tan(HFOV) mm)              1.99
 fif                                  0.44       FOV deg.)                  92.0           65      The detailed optical data of the 9th embodiment are shown
                                                                                                in Table 17 and the aspheric surface data are shown in Table
                                                                                                18 below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 39 of 42 PageID #: 140


                                                                            US 8,988,796 B1
                                            27                                                                                       28
                                                  TABLE 17
                                                  Embodiment 9
                                   f = 0.92 mm. Fino = 2.45. HFOV = 43.9 deg.
                                                                                                           Focal
     Surface #                       Curvature Radius Thickness Material Index Abbe # Length
         O           Object               Plano             Infinity
         1           Lens 1          1OOOOO ASP              0.205       Plastic       1.633   23.4        13.12
         2                            -9.046 ASP             O.O17
         3         Ape. Stop              Plano              O.O24
          4          Lens 2            1.695 ASP             0.475       Plastic       1.544   55.9         O.S4
          5                           -O.319 ASP             O.100
          6          Lens 3           -0.148 ASP             0.160       Plastic       1.634   23.8        -0.65
          7                           -O.329 ASP             O.O3O
          8          Lens 4            O.S95 ASP             O.239       Plastic       1.530   SS.8         1.28
          9                            4.109 ASP             O.300
         10        IR-cut filter          Plano              O.145       Glass         1.517    64.2
         11                               Plano              O.151
         12           Image               Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).


                                       TABLE 18                                                                             10th Embodiment

                                   Aspheric Coefficients                                            FIG. 10A is a schematic view of an imaging device accord
 Surface                                                                                       2s ing to the 10th embodiment of the present disclosure. FIG.
 i                     1                   2                   4                   5                10B shows, in order from left to right, spherical aberration
                                                                                                    curves, astigmatic field curves and a distortion curve of the
 k=              -9.OOOOE--O1         9.OOOOE-01           3.3243E--O1 -6.6437E-O1                  imaging device according to the 10th embodiment.
 A4 =             2.5656E-O1          2.4894E--OO      -19077E--OO -15093E--OO                         In FIG. 10A, the imaging device includes the image cap
 A6 =            -1.0613E--OO        -9.553OE-01       - 1.3506E--O1 4.3096E--OO                    turing lens system (not otherwise herein labeled) of the
 A8 =             1.6769E--O2         3.01.26E--O3         1.0928E--O1      1.6065E--O2 30
 A10 =           -3.7307E--O3        -2.3O16E--04      -4.4021E--04 -2.92O3E--O3                    present disclosure and an image sensor 1070. The image
 A12 =            3.9786E-04         -1.596OE-06           1.29O8E--O6     2.91.81E-04              capturing lens system includes, in order from al object side tO
 A14 =           -2.1485E--OS         4.6819E-07       - 1686OE--O7 - 15683E--OS                    an image side, an aperture stop 1000, a first lens element
 A16 =            4.5990E--05        -38994E--08         8.3772E--07 3.0696E--OS                    1010, a second lens element 1020, a third lens element 1030,
                                                                                                    a fourth lens element 1040, an IR-cut filter 1050 and an image
 suice                 6                   7                   8                   9                plane 1060, wherein the image capturing lens system has a
                                                                                                    total of four lens elements (1010-1040) with refractive power.
 k=              -10921E--OO         -2.4247E--OO      -6.OO15E-01         3.3921E--O1                   The first lens element 1010 with positive refractive power
 A4 =             8.85.79E-00 - 17457E00 -18642E-00 3.4965E-00                                      has a conveX object-side Surface 1011 in a paraxial region
 A6 =            -9.72O1E--OO         2.7059E-01           4.28.16E--OO -1.7965E--O1                thereof and a concave image-side Surface 1012 in a paraxial
 A8 =            –4.621OE+02 -1.6609E+02 –3.6842E+01                       3.3243E+01 40 region thereof, which are both aspheric, and the first lens
 A1O =            1.OO79E-04          10699E-03         9.48O2E--O1 -3.1178E--O1                    element 1010 is made of plastic material.
 A12 =           -8.5169E-04         -4.733OE--O3      -1914OE--O2 18452E--O1                         The second lens element 1020 with positive refractive
 A14 =            3.3855E--OS         1.06OSE-04        3.675SE,--O2 -3.7397E--O1                    ower has a concave obiect-side surface 1021 in a paraxial
 A16 =           -5.23 OOE--OS       -7.7191E--O3      -9-3365E--O2 3.7762E--O1                     pow                                               para
                                                                                                  region thereof and a convex image-side Surface 1022 in a
                                                                                               45 paraxial region thereof, which are both aspheric, and the
    In the 9th embodiment, the equation of the aspheric surface                                     second lens element 1020 is made of plastic material.
 profiles of the aforementioned lens elements is the same as the                                      The third lens element 1030 with negative refractive power
 equation of the 1st embodiment. Also, the definitions of these                                         a ity object-side                                     E.
 parameters shown in the following table are the same as those                                      thereof and a convex image-side surface            in a paraxia
 stated in the 1st embodiment with corresponding values for 50 region thereof, which are both aspheric, and the third lens
 the 9th embodiment, so an explanation in this regard will not element 1030 is made of plastic material.
 be provided again.is                                            The fourth lens element 1040 with positive refractive
                                                               power has a convex object-side Surface 1041 in a paraxial
       Moreover, these parameters can be calculated from Table                                      region thereof and a concave image-side surface 1042 in a
 17 and Table 18 as the following values and satisfy the fol- 55 paraxial region thereof, which are both aspheric, and the
 lowing conditions:                                                                                 fourth lens element 1040 is made of plastic material. Further
                                                                                                    more, the image-side surface 1042 of the fourth lens element
                                                                                                    1040 has at least one convex shape in an off-axis region
                                      9th Embodiment                                                thereof.
 fmm                                     O.92      f2.f3                                       60        The IR-cut filter 1050 is made of glass and located between
 Fno                                     2.45      ff24                             0.72            the fourth lens element 1040 and the image plane 1060, and
 HFOV deg.)                             43.9      fif3                             -1.42            will not affect the focal length of the image capturing lens
 V1                                     23.4      Tcl mm                            1.2SO           system. The image sensor 1070 is disposed on the image
 CT2/(CT1 + CT3 + CT4)                   0.79     XCT. To                           O.86                lane 1060 of the image capturing lens Svstem
 (R3 + R4)/(R3 - R4)                     0.68     Tcl/tan(HFOV) mm)                 1.30            p                      age cap        9.   y         ..
 fif                                     0.07      FOV deg.)                       87.8        65        The detailed optical data of the 10th embodiment are
                                                                                                    shown in Table 19 and the aspheric surface data are shown in
                                                                                                    Table 20 below.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 40 of 42 PageID #: 141


                                                                            US 8,988,796 B1
                                                   TABLE 19
                                                  Embodiment 10
                                  f = 1.80 mm. Fino = 2.12. HFOV = 47.2 deg.
                                                                                                              Focal
     Surface #                      Curvature Radius         Thickness Material Index Abbe # Length
         O          Object                Plano                Infinity
         1         Ape. Stop              Plano                -O.O60
          2          Lens 1             1246 ASP                0.289     Plastic    1.544        55.9         2.97
          3                             S.O18 ASP               O.191
          4          Lens 2            -3.749 ASP               O.S93      Plastic   1.544        55.9         1.57
          5                            -O.733 ASP               O.156
          6          Lens 3            -O.288 ASP               0.248     Plastic    1.634        23.8        -1.33
          7                            -O-584 ASP               O.O3O
          8          Lens 4             O.704 ASP               O.6O1      Plastic   1.53S        55.7         2.05
          9                             1.382 ASP               OSOO
         10       IR-cut filter           Plano                 O.210      Glass     1.517        64.2
         11                               Plano                 O.198
         12          Image                Plano
 Note:
 Reference wavelength is 587.6 mm (d-line).
 The effective radius of Surface 9 is 1.676 mm.



                                     TABLE 20                                                                                  -continued
                                  Aspheric Coefficients                                      25                               10th Embodiment
 Surface                                                                                          V1                           55.9     Tcl (mm)               2.108
 i                    2                   3                    4                5                 CT2/(CT1 + CT3 + CT4)         O.S2    XECTT                  O.82
                                                                                                  (R3 + R4)/(R3 - R4)            1.49   Tcl/tan(HFOV) mm)      1.95
 k=              -50585E-O1         9.OOOOE-01             3.6143E--O1    -398OSE-O1              fif                           0.61    FOV deg.)             94.4
 A4 =             8.6099E-02       -2.297OE-01            -4854OE-01      -15034E-O1
 A6 =            –9.1382E-01       -1.890OE+00             2.7508E-01 -5.1276E-01 30
 A8 =             197O6E--OO         11233E--O1           -2.0152E--OO -15742E-O1                       The foregoing description, for purpose of explanation, has
 A10 =            19492E--O1       -3.0654E--O1           -6.3534E--O1 -3.0117E--OO               been described with reference to specific embodiments. It is
 A12 =           -35519E--O1       -44967E.--O2            3.612OE--O2  7.3424E--OO                                                 p
 A14 =           -8.091OE--O2       2.9681E--O3           -10702E--O3 -1.0241E--O1                to be noted that TABLES 1-20 show different data of the
 A16 =            2.46OOE--O3      -5.596OE-03             1.2022E--O3     1.7746E--O1            different embodiments; however, the data of the different
 Surface
                                                                                             35 embodiments are obtained from experiments. The embodi
 i                    6                   7                    8                9                 ments were chosen and described in order to best explain the
                                                                                                  principles of the disclosure and its practical applications, to
 k=              -1107OE--OO       -298.94E--OO           -93316E-O1 -5.2865E--OO                 thereby enable others skilled in the art to best utilize the
 A3 =                                                     -14739E-01       S.O831E-O1             disclosure and various embodiments with various modifica
 A.               4.3809E--OO       4.3352E-O1                  its          S.E. 40 tions as are suited to the particular use contemplated. The
 A6 =            -2.6437E--O1      -3.7903E--OO            1.O3O3E--O1 -3.1255E--O1               embodiments depicted above and the appended drawings are
 A7 =                                                      3.7082E-O2      2.06S2E-O1             exemplary and are not intended to be exhaustive or to limit the
 A8 =             9.1296E--O1        1.0965E--O1          -3.1616E--O1     1.1148E--O2            Scope of the present disclosure to the precise forms disclosed.
 A9 =                                                     -2.2687E-O3 -9.0797E-O1                 Many modifications and variations are possible in view of the
 A10 =           -15853E--O2       -1.4675E-01             6.3626E--O1    -2.2327E--O2                    y                                     p
 A11 =                                                -2.3794E-03          s.60s&E-01 45 above teachings.
 A12 =            8.3141E--OO        7.731OE-00           -7.56O4E--O1     2.62O1E--O2
 A13 =                                                     8.0966E-O3      1.72O1E-O1                   What is claimed is:
 A14 =            3.8963E--O2        12159E--OO            4.7652E--O1 - 17041E--O2                     1. An image capturing lens system comprising, in order
 A15 =                                                    -SS857E-O2       1.0396E-O1             f              b      id              ide:
 A16 =           -3.9976E--O2 -18447E--OO -1.2153E--O1 4.7523E--O1                                 roman object side to an image side:
                                                                                             50         a first lens element having refractive power;
                                                                                                        a second lens element with positive refractive power hav
    In the 10th embodiment, the equation of the aspheric SU-                                               ing a convex image-side Surface in a paraxial region
 face profiles of the aforementioned lens elements is the same                                             thereof;
 as the equation of the 1st embodiment. Also, the definitions of                                        a third lens element with negative refractive power having
 these parameters shown in the following table are the same as 55                                          a concave object-side Surface in a paraxial region thereof
 those stated in the 1st embodiment with corresponding values                                              and a convex image-side Surface in a paraxial region
 for the 10th embodiment, so an explanation in this regard will                                            thereof, and
 not be provided again.                                                                                 a fourth lens element with refractive power having a con
   Moreover, these parameters can be calculated from Table                                                 cave image-side Surface in a paraxial region thereof,
 19 and Table 20 as the following values and satisfy the fol- 60                                           wherein both of an object-side Surface and the image
 lowing conditions:                                                                                        side surface of the fourth lens element are aspheric, and
                                                                                                           the image-side Surface of the fourth lens element has at
                                   10th Embodiment                                                        least one convex shape in an off-axis region thereof;
 fmm                                   1.80 f2.f3                               -1.18                   wherein the image capturing lens system has a total of four
 Fno                                   2.12        ff24                          0.88        65           lens elements with refractive power, an axial distance
 HFOV deg.)                           47.2        fif3                          -135                      between an object-side surface of the first lens element
                                                                                                          and the image-side Surface of the fourth lens element is
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 41 of 42 PageID #: 142


                                                       US 8,988,796 B1
                               31                                                                      32
      Td, half of a maximal field of view of the image captur              11. The image capturing lens system of claim 8, wherein an
      ing lens system is HFOV, a focal length of the image               Abbe number of the first lens element is V1, and the following
      capturing lens system is f, a focal length of the fourth           condition is satisfied:
      lens element is f4, a focal length of the second lens
      element is f2, a focal length of the third lens element is
      f3, and the following conditions are satisfied:                      12. The image capturing lens system of claim 8, wherein a
                                                                         central thickness of the second lens element is CT2, a central
       0.5 mm-Ta-3.2 mm:                                                 thickness of the first lens element is CT1, a central thickness
                                                                         of the third lens element is CT3, a central thickness of the
       1.0 mm-Tatan(HFOV)<3.75 mm;                                  10   fourth lens element is CT4, and the following condition is
                                                                         satisfied:
        f7f24|<1.20; and
                                                                           13. An imaging device, comprising:
                                                                    15     the image capturing lens system of claim 1; and
    2. The image capturing lens system of claim 1, wherein the             an image sensor.
 fourth lens element has the object-side surface being convex              14. A mobile terminal, comprising:
 in a paraxial region thereof.                                             the imaging device of claim 13.
    3. The image capturing lens system of claim 2, wherein the             15. An image capturing lens system comprising, in order
 focal length of the image capturing lens system is f, a focal           from an object side to an image side:
 length of the first lens element is f1, and the following con             a first lens element having refractive power;
 dition is satisfied:                                                      a second lens element with positive refractive power hav
       -0.25<fflk0.75.
                                                                              ing a convex image-side Surface in a paraxial region
                                                                              thereof;
    4. The image capturing lens system of claim 2, wherein the      25     a third lens element with negative refractive power having
 axial distance between the object-side surface of the first lens             a concave object-side Surface in a paraxial region thereof
 element and the image-side surface of the fourth lens element                and a convex image-side Surface in a paraxial region
 is Tod, and the following condition is satisfied:                            thereof, and
       0.8 mm-Ta-2.5 mm.
                                                                           a fourth lens element with refractive power having a con
                                                                    30        cave image-side Surface in a paraxial region thereof,
   5. The image capturing lens system of claim 2, wherein an                  wherein both of an object-side Surface and the image
 f-number of the image capturing lens system is Fno, and the                  side surface of the fourth lens element are aspheric, and
 following condition is satisfied:                                            the image-side Surface of the fourth lens element has at
                                                                              least one convex shape in an off-axis region thereof;
       1405Fos2.25.                                                 35     wherein the image capturing lens system has a total of four
    6. The image capturing lens system of claim 2, wherein a                  lens elements with refractive power, an axial distance
 curvature radius of the object-side surface of the second lens               between an object-side surface of the first lens element
 element is R3, a curvature radius of the image-side surface of               and the image-side Surface of the fourth lens element is
 the second lens element is R4, and the following condition is                Td, half of a maximal field of view of the image captur
 satisfied:                                                         40        ing lens system is HFOV, a focal length of the image
                                                                              capturing lens system is f, a focal length of the fourth
                                                                              lens element is f4, a focallength of the third lens element
    7. The image capturing lens system of claim 2, wherein the                is f3, and the following conditions are satisfied:
 focal length of the image capturing lens system is f, and the      45         0.5 mm-Tas3.2 mm:
 following condition is satisfied:
                                                                               1.0 mm-Tatan(HFOV)<3.75 mm;
       0.5 mm-f-2.0 mm.
    8. The image capturing lens system of claim 1, wherein the                  f7f24|<1.20; and
 first lens element has a convex object-side Surface in a           50
 paraxial region thereof.
    9. The image capturing lens system of claim 8, wherein the             16. The image capturing lens system of claim 15, wherein
 axial distance between the object-side surface of the first lens        an Abbe number of the first lens element is V1, and the
 element and the image-side surface of the fourth lens element           following condition is satisfied:
 is Ta, half of the maximal field of view of the image capturing    55
 lens system is HFOV, and the following condition is satisfied:
       1.2 mm-Tatan(HFOV)<2.75 mm.                                          17. The image capturing lens system of claim 15, wherein
                                                                         the focallength of the image capturing lens system is f, a focal
   10. The image capturing lens system of claim 8, wherein a             length of the first lens element is f1, and the following con
 sum of the central thicknesses of the first lens element, the      60   dition is satisfied:
 second lens element, the third lens element, and the fourth
 lens element is XCT, the axial distance between the object                    -0.25<fflk0.75.
 side Surface of the first lens element and the image-side Sur              18. The image capturing lens system of claim 15, wherein
 face of the fourth lens element is Tod, and the following con           a maximal field of view of the image capturing lens system is
 dition is satisfied:                                               65
                                                                         FOV, and the following condition is satisfied:
                                                                               80 degrees<FOV<110 degrees.
Case 4:19-cv-00696-ALM Document 1-3 Filed 09/25/19 Page 42 of 42 PageID #: 143


                                                        US 8,988,796 B1
                             33                                                                             34
    19. The image capturing lens system of claim 15, wherein                    0.5 mm-Tas3.2 mm:
 the axial distance between the object-side surface of the first
 lens element and the image-side surface of the fourth lens                     1.0 mm-Tal/tan(HFOV)<3.75 mm;
 element is Ta, and the following condition is satisfied:                        f7f24|<1.20; and
       0.8 mm-Ta-2.5 mm.
                                                                                1405Fos2.25.
    20. The image capturing lens system of claim 15, wherein
 a focal length of the second lens element is f2, the focal length           22. The image capturing lens system of claim 21, wherein
 of the third lens element is f3, and the following condition is          a focal length of the second lens element is f2, a focal length
 satisfied:                                                          10   of the third lens element is f3, and the following condition is
                                                                          satisfied:

   21. An image capturing lens system comprising, in order
 from an object side to an image side:                                      23. The image capturing lens system of claim 21, wherein
   a first lens element having refractive power;                     15
                                                                          an Abbe number of the first lens element is V1, and the
   a second lens element with positive refractive power hav               following condition is satisfied:
      ing a convex image-side Surface in a paraxial region
      thereof;                                                              24. The image capturing lens system of claim 21, wherein
   a third lens element with negative refractive power having             the first lens element has positive refractive power, the focal
      a concave object-side Surface in a paraxial region thereof          length of the image capturing lens system is f, a focal length
      and a convex image-side Surface in a paraxial region                of the first lens element is fl, and the following condition is
      thereof, and                                                        satisfied:
   a fourth lens element with refractive power having a con
      cave image-side Surface in a paraxial region thereof,                     0.25<fflk0.75.
      wherein both of an object-side Surface and the image           25      25. The image capturing lens system of claim 21, wherein
      side surface of the fourth lens element are aspheric, and           a maximal field of view of the image capturing lens system is
      the image-side Surface of the fourth lens element has at            FOV, and the following condition is satisfied:
      least one convex shape in an off-axis region thereof;                     80 degrees<FOV<110 degrees.
   wherein the image capturing lens system has a total of four
      lens elements with refractive power, an axial distance         30     26. The image capturing lens system of claim 21, wherein
      between the object-side surface of the first lens element           a central thickness of the second lens element is CT2, a central
      and the image-side surface of the fourth lens element is            thickness of the first lens element is CT1, a central thickness
      Td, half of a maximal field of view of the image captur             of the third lens element is CT3, a central thickness of the
      ing lens system is HFOV, a focal length of the image                fourth lens element is CT4, and the following condition is
      capturing lens system is f, a focal length of the fourth       35   satisfied:
      lens element is fa, an f-number of the image capturing
      lens system is Fno, and the following conditions are
      satisfied:                                                                                    k   k   k    k   k
